Name: Commission Regulation (EEC) No 2624/87 of 31 August 1987 concerning the stopping of fishing for pollack by vessels flying the flag of Ireland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 9 . 87 Official Journal of the European Communities No L 248/25 COMMISSION REGULATION (EEC) No 2624/87 of 31 August 1987 concerning the stopping of fishing for pollack by vessels flying the flag of Ireland the flag of Ireland or registered in Ireland have reached the quota allocated for 1987, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 4034/86 of 22 December 1986, fixing, for certain fish stocks and groups of fish stocks, total allowable catches for 1987 and certain conditions under which they may be fiished (2), as last amended by Regulation (EEC) No 1880/87 (3), provides for pollack quotas for 1987 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission , catches of pollack in the waters of ICES divisions V b (EC-zone), VI, XII and XIV by vessels flying HAS ADOPTED THIS REGULATION : Article 1 Catches of pollack in the waters of ICES divisions V b (EC-zone), VI, XII and XIV by vessels flying the flag of Ireland or registered in Ireland are deemed to have exhausted the quota allocated to Ireland for 1987. ' Fishing the pollack in the waters of ICES divisions V b (EC-zone), VI, XII and XIV by vessels flying the flag of , Ireland or registered in Ireland is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 August 1987. For the Commission Willy DE CLERCQ Member of the Commission (  ) OJ No L 207, 29 . 7 . 1987, p. 1 . (2) OJ No L 376, 31 . 12 . 1986, p . 39 . (3) OJ No L 179, 3 . 7 . 1987, p. 4.